Citation Nr: 1001863	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-14 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a schizoaffective 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to 
January 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

Although the RO determined in its March 2008 statement of the 
case (SOC) that new and material evidence had been presented 
to reopen the Veteran's claims, that decision is not binding 
on the Board.  The Board also must make this threshold 
preliminary determination, before proceeding further, because 
it affects the Board's jurisdiction to adjudicate the claim 
on the underlying merits.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
In addition, the Court held that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  In 
order to satisfy the legislative intent underlying The 
Veterans Claims Assistance Act of 2000 (VCAA) notice 
requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their 
claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The duty to assist notice which was previously 
provided in this case does not meet these requirements.  In 
particular, the July 2006 letter incorrectly informed the 
Veteran that the previous denials of service connection for 
schizophrenia and PTSD were due to the lack of a diagnosis of 
either disability.  The Board notes that there was a 
diagnosis of schizophrenia prior to the final March 1997 
rating decision and there was a diagnosis of PTSD prior to 
the final July 2002 rating decision.  The Veteran's claims 
must be remanded so that corrective VCAA notice that complies 
with Kent may be sent to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the 
Veteran that the March 1997 rating 
decision denied the Veteran's claim for 
service connection for schizophrenia based 
on there being no evidence of 
schizophrenia during service or within a 
year of discharge from service.  The 
letter should inform the Veteran that the 
evidence which would be necessary to 
reopen his claim would be evidence of 
treatment for schizophrenia during service 
or within a year of discharge from 
service, or evidence that the Veteran's 
current schizophrenia is related to 
service.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Veteran should be 
provided with notice of the elements 
necessary to establish the underlying 
claim of entitlement to service 
connection.  

2.  Send the Veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the 
Veteran that the July 2002 rating decision 
denied the Veteran's request to reopen his 
claim for service connection for PTSD on 
the basis that medical evidence did not 
link the Veteran's current PTSD diagnoses 
to service, and that the evidence which 
would be necessary to establish service 
connection would be evidence of a 
verifiable in-service stressor which 
causes the Veteran's current PTSD.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The Veteran should be provided with notice 
of the elements necessary to establish the 
underlying claim of entitlement to service 
connection.  

3.  Upon completion of the above requested 
development, reconsider the Veteran's 
claims.  If any benefit sought on appeal 
is not granted, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
afford the appropriate period of time to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


